RICHARDS, J.
Epitomized Opinion
Bauman was struck by an automobile while crossing the street in the village of Castalia and severely injured. The evidence disclosed that Taylor was driving his machine from Sandusky to Lima and at the time of the accident was passing through Cas-talia. Many machines were parked along both’ sides of the street, which obstructed the plaintiff’s view in crossing from one side of the street to the other. The accident did not occur at a cross-walk and there was nothing in the record to show whether Bauman looked before stepping out from behind the machines. The evidence was in conflict as to the speed which Taylor was traveling at the time he struck Bauman. The defendant’s automobile was only a few feet away at the time Bauman stepped into the highway. The jur" returned a verdict in favor of the plaintiff in the sum of $3,000, whereupon error was prosecuted to the Court of Appeals. In reversing the judgment, it was held:
1. As the verdict and ’udgment were contrary to the manifest weight of the evidence the case must be reversed and remanded for re-trial.